[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT            FILED
                       ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                          NOVEMBER 15, 2005
                              No. 03-16376
                                                           THOMAS K. KAHN
                          Non-Argument Calendar
                                                               CLERK
                        ________________________

                   D. C. Docket No. 02-00189-CR-CB-M

UNITED STATES OF AMERICA,


                                                        Plaintiff-Appellee,

                                   versus

MARCUS DESHON LOCKETT,

                                                        Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Southern District of Alabama
                       _________________________

                             (November 15, 2005)

Before DUBINA, HULL and MARCUS, Circuit Judges

PER CURIAM:

     William Gregory Hughes, appointed counsel for Marcus Deshon Lockett,
has filed a motion to withdraw on appeal, supported by a brief prepared pursuant to

Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Lockett’s conviction and sentence is AFFIRMED.




                                          2